 Case 2:20-bk-16399-BR Doc 27-2 Filed 09/24/20 Entered 09/24/20 11:54:32                         Desc
                 Supplement Declaration of Bryan Theis Page 1 of 1



 1                                DECLARATION OF BRYAN THEIS
 2   I, BRYAN THEIS, declare:
 3          1.      I am personally aware of all facts set forth in this declaration, and if called upon
 4   to do so, I could and would competently testify thereto in a court of law or administrative

 5   proceeding.
 6          2.      I am an attorney at law, licensed to practice law in all of the courts of the State of
 7   California, and before this United States Bankruptcy Court for the Central District of California.
 8   My license, California State Bar number 209068, is in good standing.
 9          3.      I represent Danny Siag and Osnath Siag (“Managers”). As such, I am generally
10   aware of all of the facts and circumstances concerning the Managers’ interest in OS Susnet LLC,
11   and in this above-captioned bankruptcy case.
12          4.      On September 11, 2020, I wrote a letter to Mr. Bensamochan on behalf of
13   Managers, instructing him as to the true facts and circumstances as to the Board of Managers and
14   the operating agreement for Debtor.         A true and correct copy of said letter, including
15   attachments, is submitted herewith and marked as Exhibit B.
16          5.      On September 15, 2020, I received an email message, apparently from attorney

17   Bensamochan in response to my letter.         The email advised that Mr. Ozeri has instructed
18   Bensamochan not to sign the substitution of attorney document. A true and correct copy of said

19   email response is submitted herewith and marked as Exhibit C.
20          6.      I hereby swear under penalty of perjury under the laws of the State of Califonria
21   and of the United States of America that the foregoing is true and correct.
22   DATED this 23rd day of September, 2020.
23
24   _________________________________
25   Bryan Theis, declarant
26
27
28
                                                     8
29
                     Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
